This cause coming on for hearing upon the demurrer of the defendant to the petition was argued by counsel. On consideration whereof the court finds said demurrer not well taken and overrules the same. And said defendant not desiring to plead further, the court finds the allegations of the petition to be true and that the relator is entitled to the relief asked for, the court being of the opinion that under the provisions of Section 4000-18, General Code (107 O. L., 406), the board of rapid transit commissioners of the city of Cincinnati was authorized to employ relator as attorney and to fix his compensation and term of service.
It is therefore ordered and adjudged that a writ of mandamus issue commanding the defendant, William Leimann, as auditor of the city of Cincinnati, to issue warrants upon the city treasurer to *335the relator in the sum of $147.85, $208.33 and $208.33, respectively, and to deliver said warrants and each of them to the relator.

Writ to issue.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue,. JJ., concur.